1    Stephanie M. Cerasano (State Bar No. 017171)
     JACKSON LEWIS P.C.
2    2111 East Highland Avenue, Suite B-250
3    Phoenix, AZ 85016
     Telephone: (602) 714-7044
4    Facsimile: (602) 714-7045
     Stephanie.Cerasano@jacksonlewis.com
5
     Attorneys for Defendant
6
7
                                UNITED STATES DISTRICT COURT
8
                                     DISTRICT OF ARIZONA
9
     Kimberly Celaya,                               Case No: 2:18-CV-00540-DGC
10
11                 Plaintiff,

     vs.                                           NOTICE OF SETTLEMENT
12
13   City of Goodyear,           a   municipal
     corporation,
14
15                 Defendant.

16          The parties notify the Court that they have reached a settlement in this matter,
17   subject to entering into a mutually agreeable written settlement agreement. The parties
18   anticipate filing a stipulation to dismiss all claims with prejudice shortly.
19          DATED this May 24, 2019.
20
                                                 JACKSON LEWIS P.C.
21
                                                 By: /s/ Stephanie M. Cerasano
22                                                   Stephanie M. Cerasano
                                                     Attorneys for Defendant
23
24
                                                 KELLY MCCOY, PLC
25
                                                 By: /s/ Matthew J. Kelly (with permission)
26                                                   Kevin McCoy
27                                                   Matthew J. Kelly
                                                     Attorneys for Plaintiff
28
                                   CERTIFICATE OF SERVICE
1
              I hereby certify that on May 24, 2019, I electronically transmitted the attached
2
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
3
     Notice of Electronic Filing to the following CM/ECF registrants:
4
5    KELLY MCCOY, PLC
     Kevin McCoy
6    Matthew J. Kelly
7    340 E. Palm Lane, Suite 300
     Phoenix, AZ 85004
8    Attorneys for Plaintiff
9    By: /s/ Amalia Tafoya
10
11
12   4837-2148-0600, v. 1


13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
